UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1324


DAVID KOONTZ,

                     Plaintiff - Appellant,

              v.

DEPUTY JULIA KIMBERLEY; LIEUTENANT GREG ALTON; DETECTIVE
HOWARD WARD; DETECTIVE DANIEL MONN; DETECTIVE BRYAN
GLINES; DETECTIVE SPENCER SHANK; DETECTIVE CLAYTON
STOTTLEMYER; SERGEANT BEN JONES; BOARD OF COUNTY
COMMISSIONERS OF WASHINGTON COUNTY, MARYLAND; MERITUS
MEDICAL CENTER, INC.,

                     Defendants - Appellees,

              and

STATE OF MARYLAND,

                     Defendant.


Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Mark Coulson, Magistrate Judge. (1:19-cv-01321-JMC)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.
David Koontz, Appellant Pro Se. Kevin Bock Karpinski, Michael B. Rynd, KARPINSKI,
CORNBROOKS & KARP, PA, Baltimore, Maryland; German Ariel Rodriguez,
ARMSTRONG, DONAHUE, CEPPOS & VAUGHAN, CHTD, Rockville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      David Koontz seeks to appeal the magistrate judge’s order directing Koontz to

respond to Defendants’ discovery requests. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-46 (1949). The order Koontz seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3